                                                               Case 2:21-cv-00830-JJT Document 1 Filed 05/10/21 Page 1 of 18




                                                        1    Christopher R. Houk, State Bar No. 20843
                                                             HOUK LAW FIRM, PLLC
                                                        2    1050 East Southern Avenue, Suite A-3
                                                        3    Tempe, AZ 85282
                                                             Telephone: 480.569.2377
                                                        4    Facsimile: 480.569.2379
                                                             chouk@houklawfirm.com
                                                        5
                                                             Attorneys for Jennifer Bond
                                                        6
                                                        7                                  IN THE UNITED STATES DISTRICT
                                                        8                                  FOR THE DISTRICT OF ARIZONA
                                                        9
                                                                Jennifer Bond,
                                                        10                                                            Case No.
                                                                                                        Plaintiff,
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                                vs.
                                                        12
                                                        13      Wells Fargo Bank, N.A.,
               HOUK LAW FIRM, PLLC




                                                        14                                            Defendant.

                                                        15
                                                        16
                                                                      Plaintiff Jennifer Bond, by and through Christopher R. Houk, her undersigned
                                                        17
                                                             attorney of record, submits this Complaint for relief against the Defendants and Jury Trial
                                                        18
                                                        19   Demand pursuant to Federal Rules of Civil Procedure 3, 7(a)1, 8(a), and 38(a, b). Wells Fargo

                                                        20   subjected Jennifer to sex discrimination, age discrimination, and retaliation.
                                                        21                                              Plaintiff’s Claims
                                                        22
                                                                      1.     42 U.S.C. § 2000e-2(a)(2) – Wells Fargo discriminated against Jennifer based on
                                                        23
                                                             sex in violation of Title VII of the Civil Rights Act.
                                                        24
                                                                      2.     29 U.S.C. § 623(a)(1) – Wells Fargo discriminated against Jennifer based on age
                                                        25
                                                             in violation of the Age Discrimination in Employment Act.
                                                        26
                                                        27
                                                        28
                                                                                                   Page 1 of 18
                                                               Case 2:21-cv-00830-JJT Document 1 Filed 05/10/21 Page 2 of 18



                                                                    3.     42 U.S.C. § 2000e-2(a)(2) – Wells Fargo retaliated against Jennifer when she
                                                        1
                                                             complained about sex discrimination, by creating a hostile working environment and subjecting
                                                        2
                                                             her to adverse employment actions.
                                                        3
                                                                    4.     29 U.S.C. § 623(d) – Wells Fargo retaliated against Jennifer when she complained
                                                        4
                                                             about age discrimination, by creating a hostile working environment and subjecting her to
                                                        5
                                                             adverse employment actions.
                                                        6
                                                        7                                The Parties, Jurisdiction, and Claims
                                                        8           5.     The Plaintiff Jennifer is, and has been at all times material to this Complaint:
                                                        9
                                                                           A.      an adult resident of Maricopa or Mohave Counties, Arizona; and
                                                        10
                                                                           B.      was an employee of Defendant Company Wells Fargo as defined by 29
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                        12   U.S.C. § 630(f) and 42 U.S.C. § 2000e-(f).

                                                        13          6.     Defendant Wells Fargo is, and has been at all times material to this Complaint:
               HOUK LAW FIRM, PLLC




                                                        14
                                                                           A.      the employer of Jennifer as defined by 29 U.S.C. § 630(b) and 42 U.S.C.
                                                        15
                                                                                   § 2000e-(b);
                                                        16
                                                        17                 B.      an employer of more than fifteen persons; and

                                                        18                 C.      located within Arizona, including Maricopa and Mohave Counties,
                                                        19                         Arizona;
                                                        20
                                                                    7.     Jennifer seeks relief for counts one through four which all arise from federal
                                                        21
                                                             statutes. This Court therefore has original jurisdiction pursuant to 28 U.S.C. § 1343(a)(3), (4).
                                                        22
                                                        23          8.     All the alleged events occurred in Mohave and Maricopa Counties, Arizona, and

                                                        24   Mohave County is the domicile of the defendant.
                                                        25
                                                        26
                                                        27
                                                        28
                                                                                                   Page 2 of 18
                                                               Case 2:21-cv-00830-JJT Document 1 Filed 05/10/21 Page 3 of 18



                                                                    9.      Based upon the foregoing, the United States District Court for the District of
                                                        1
                                                        2    Arizona, Phoenix Division, is the appropriate venue for this action pursuant to 28 U.S.C.
                                                        3    §1391(b).
                                                        4
                                                                    10.     All conditions precedent to filing a lawsuit have been met.
                                                        5
                                                                    11.     On October 15, 2019 Jennifer made contact with the Equal Employment
                                                        6
                                                        7    Opportunity Commission (EEOC). It was not until December 12, 2019 that the EEOC drafted

                                                        8    Jennifer’s charge of discrimination. Because of EEOC error, the EEOC did not deem her
                                                        9
                                                             charge filed until January 17, 2020.
                                                        10
                                                                    12.     On February 16, 2021, the EEOC issued a right to sue letter.
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                        12
                                                        13                                          Demand for Jury Trial
               HOUK LAW FIRM, PLLC




                                                        14          13.     Plaintiff Jennifer demands a trial by jury pursuant to the Seventh Amendment to
                                                        15
                                                             the United States Constitution, and Federal Rule of Procedure 38(a), (b).
                                                        16
                                                        17                             Fact Allegations in Support of all Counts
                                                        18
                                                        19          14.     In September 2017, Jennifer was first hired as a contractor for Wells Fargo. Due

                                                        20   to good performance, in February 2018, Wells Fargo hired her full time as an Operational Risk
                                                        21   Consultant 5, the most senior level position of this role before becoming management.
                                                        22
                                                                    15.     Jennifer holds prestigious certifications, including Certified Information Systems
                                                        23
                                                             Auditor (CISA) and Certified Data Privacy Solutions Engineer (CDPSE) in the field of auditing
                                                        24
                                                        25   and was the only person on her team, including her Manager, to be certified in these or other

                                                        26   professional certifications.
                                                        27
                                                        28
                                                                                                     Page 3 of 18
                                                               Case 2:21-cv-00830-JJT Document 1 Filed 05/10/21 Page 4 of 18



                                                                    16.    Jennifer came to Wells Fargo with 21 years of Software Engineering, IT Systems,
                                                        1
                                                        2    Corporate Governance, and Compliance experience, including holding high-level management
                                                        3    positions with major corporations.
                                                        4
                                                                    17.    In her current position of Operational Risk Consultant (Level 4), Jennifer’s
                                                        5
                                                             current manager, Joe Prudente and Joe’s manager, John Klitchko, wrote superb remarks in her
                                                        6
                                                        7    in her review for 2020 performance.

                                                        8           18.    Jennifer received several company “Shared Success” awards from managers and
                                                        9
                                                             teams she assisted.
                                                        10
                                                                               Wells Fargo Subjected Jennifer to Sex Discrimination.
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                        12          19.    Beginning in April 2018, Jennifer’s immediate manager, Craig Snider, subjected

                                                        13   to her sex discrimination. Among other things, Craig:
               HOUK LAW FIRM, PLLC




                                                        14                 A. At least 20 times total,
                                                        15
                                                                                   1. Regularly barraged Jennifer with condescending, disparaging
                                                        16
                                                                                      comments because of her sex such as, “I have to go show Jennifer
                                                        17
                                                        18                            how to do her job again” without justification and in front of peers;

                                                        19                         2. Regularly criticized her communications with others, but not with
                                                        20
                                                                                      male coworkers in similar situations; or
                                                        21
                                                                                   3. Regularly publicly humiliated her work in front of other managers and
                                                        22
                                                        23                            coworkers while not doing the same to men.

                                                        24                 B. Gave Jennifer an unjustified “Improvement Needed” evaluation. When
                                                        25                     Jennifer challenged the evaluation, Craig reported her to HR, escalating her
                                                        26
                                                                               dispute to higher management, despite her wish not to involve HR. Going to
                                                        27
                                                                               HR at Wells Fargo was generally known to invite retaliation.
                                                        28
                                                                                                   Page 4 of 18
                                                               Case 2:21-cv-00830-JJT Document 1 Filed 05/10/21 Page 5 of 18



                                                                                    1. To the contrary, Craig treated Jennifer differently than her male
                                                        1
                                                        2                              coworker, Don Stephenson. Don also disputed his “Improvement

                                                        3                              Needed” evaluation from Craig, but Craig did not escalate Don’s
                                                        4
                                                                                       dispute to HR.
                                                        5
                                                                                    2. Don confided in Jennifer that he considered disputing his own
                                                        6
                                                        7                              “Improvement Needed” evaluation, but he witnessed Craig’s

                                                        8                              treatment of Jennifer and feared similar retaliation himself.
                                                        9           20.      Others, such as Amy Calhoun and, Mimina Jain, took note of Craig’s
                                                        10
                                                             discriminatory conduct and urged Jennifer to report Craig to HR.
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                                    21.      Jennifer additionally suffered sex discrimination from another Wells Fargo
                                                        12
                                                        13   executive, Randy Borchardt. Randy assigned ample work to Jennifer’s male coworkers,
               HOUK LAW FIRM, PLLC




                                                        14   particularly Joaquin Tejeda, excluding Jennifer and thereby interfering with her career
                                                        15
                                                             advancement. He humiliated Jennifer in a staff meeting by saying “Sorry to have volunteered
                                                        16
                                                             you for so much, Joaquin,” while Jennifer was not given a comparable amount of work.
                                                        17
                                                        18                Wells Fargo Subjected Jennifer to Discrimination Based on Age .

                                                        19          22.      Craig (in his 40s) repeatedly subjected Jennifer (in her 50s) to discrimination
                                                        20
                                                             based on age:
                                                        21
                                                                             A. At least eight times, he regularly made ageist comments towards Jennifer,
                                                        22
                                                                                including:
                                                        23
                                                        24                          1. “You have fewer years to retirement than me.”
                                                        25                          2. “You have many years of experience.”; and
                                                        26
                                                                                    3. “You are older than your team members, so I expect more from you.”
                                                        27
                                                        28
                                                                                                   Page 5 of 18
                                                               Case 2:21-cv-00830-JJT Document 1 Filed 05/10/21 Page 6 of 18



                                                                             B. In 2018, Craig gave only the two oldest members of the team—Don and
                                                        1
                                                        2                       Jennifer—negative, “Improvement Needed” annual evaluations. Both

                                                        3                       Jennifer’s and Don’s evaluations contained false facts, and their objections
                                                        4
                                                                                were not ever properly addressed.
                                                        5
                                                                             C. Craig repeatedly told both Jennifer and Don that he was holding them to a
                                                        6
                                                        7                       higher standard than the younger members of the team.

                                                        8
                                                              Jennifer Complained About Sex and Age Discrimination, But Wells Fargo Failed to
                                                        9                              Investigate Her Complaints.
                                                        10             23.   In the Summer of 2018, Jennifer first complained to Wells Fargo in a
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                             companywide survey about Craig’s treatment of her. Wells Fargo did not address Jennifer’s
                                                        12
                                                             complaints.
                                                        13
               HOUK LAW FIRM, PLLC




                                                        14             24.   In March 2019, Jennifer complained to Craig’s immediate supervisors,
                                                        15   Operational Risk Managers Ellen Auborn and Doug Souza. She did not receive a satisfactory
                                                        16
                                                             response.
                                                        17
                                                                       25.   Having received no response by April 2019 from Wells Fargo, Jennifer
                                                        18
                                                        19   complained to HR Specialist, Matthew Alcala, and several more times throughout May 2019.

                                                        20             26.   For the next six months, Wells Fargo did not give Jennifer any indication that her
                                                        21
                                                             complaints were being investigated.
                                                        22
                                                                       27.   In November 2019, HR finally told Jennifer that they had not yet initiated an
                                                        23
                                                        24   investigation into her complaints against Craig. Instead, HR asked Jennifer if they should

                                                        25   investigate her discrimination claims and ultimately told her that they could not substantiate her
                                                        26   claims.
                                                        27
                                                        28
                                                                                                   Page 6 of 18
                                                               Case 2:21-cv-00830-JJT Document 1 Filed 05/10/21 Page 7 of 18



                                                                    28.    Several of Jennifer’s coworkers reported to her that they supported her while the
                                                        1
                                                        2    HR investigator told her that they did not. Further, HR failed to interview some key witnesses
                                                        3    to the discrimination and retaliation or request documentation from Jennifer.
                                                        4
                                                                    29.    Wells Fargo Employee Relations Investigator, Sean Dawkins, told Jennifer that
                                                        5
                                                             she should no longer focus on her case against Craig and should instead focus on her issues
                                                        6
                                                        7    with her then-manager, Sandi Ritucci. Sean further told Jennifer that if she continued to push

                                                        8    the matter, he would have to escalate it. Jennifer was uneasy about the matter being escalated
                                                        9
                                                             because Craig had previously escalated her evaluation dispute and nothing came of it.
                                                        10
                                                                    30.    Jennifer contacted HR representative, Candace Switzer, asking if Candace could
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                        12   facilitate the call because she believed Sandi’s evaluation to be retaliatory. Candace, however,

                                                        13   refused and instead, told Jennifer that “if there are areas of opportunity for improvement
               HOUK LAW FIRM, PLLC




                                                        14   mentioned [in Sandi’s evaluation], look at those from the manager’s perspective and see if you
                                                        15
                                                             can understand his/her point of view.”
                                                        16
                                                              Wells Fargo Retaliated Against Jennifer on the Heels of Her Complaints of Sex and
                                                        17                                  Race Discrimination.
                                                        18
                                                                    31.    Again, in February 2019, Craig gave Jennifer a “Needs Improvement” annual
                                                        19
                                                             evaluation that was baseless. When Jennifer disputed the negative evaluation, Craig forced
                                                        20
                                                        21   escalation to HR, despite not doing so with Don Stephenson.
                                                        22          32.    On March 9, 2019 Wells Fargo provided Jennifer with a bonus that was about
                                                        23
                                                             $33,000 lower because of age, sex, and retaliation.
                                                        24
                                                                    33.    In July 2019, Wells Fargo demoted Jennifer in what called a “reorganization”
                                                        25
                                                        26   shortly after Jennifer’s Spring 2019 complaint about age and sex discrimination to mangers

                                                        27   Doug and Ellen, and HR Specialist Matthew Alcala.
                                                        28
                                                                                                  Page 7 of 18
                                                               Case 2:21-cv-00830-JJT Document 1 Filed 05/10/21 Page 8 of 18



                                                                            A. Wells Fargo replaced Jennifer with Amy Calhoun (ORC Level 3) whose
                                                        1
                                                        2                      experience is only administrative and not technical, who Jennifer mentored

                                                        3                      and trained.
                                                        4
                                                                            B. Jennifer complained to Operational Risk Manager, Randy Borchardt, that the
                                                        5
                                                                               demotion was retaliatory.
                                                        6
                                                        7          34.      One week later, Jennifer was again transferred to another position, which became

                                                        8    an unhealthy environment.
                                                        9                   A. Between August 2019 and October 2019, Wells Fargo removed all of
                                                        10
                                                                               Jennifer’s tasks from her calendar and did not add any new ones, did not
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                                               permit her to attend required team events and meetings, removed her from
                                                        12
                                                        13                     projects, did not provide her presentations and training that were provided to
               HOUK LAW FIRM, PLLC




                                                        14                     her team members, and assigned her work to coworkers.
                                                        15
                                                                            B. At the same time, then-manager Sudhir Kumar required Jennifer to obtain
                                                        16
                                                                               impossible-to-meet 100% perfect scores on performance objections but did
                                                        17
                                                        18                     not require anyone else to do so. At Wells Fargo, it is mandatory for managers

                                                        19                     who perform evaluations to consult with all of the employee’s prior managers.
                                                        20                     In evaluating her work, Sudhir reached out to Craig to inquire about Jennifer’s
                                                        21
                                                                               performance, but did not reach out to her other manager, Sal Perednia, during
                                                        22
                                                                               the same time period who would have provided positive feedback about
                                                        23
                                                        24                     Jennifer’s performance.

                                                        25         35.      Removing work from Jennifer meant that Jennifer was excluded from her team
                                                        26
                                                             members, which irreparably damaged her relationships with them, which hurt her career
                                                        27
                                                             advancement.
                                                        28
                                                                                                  Page 8 of 18
                                                               Case 2:21-cv-00830-JJT Document 1 Filed 05/10/21 Page 9 of 18



                                                                    36.      In October 2019, Jennifer was again transferred to another, less desirable
                                                        1
                                                        2    position.
                                                        3           37.      Within a week of transfer, Jennifer’s then-manager, Sandi Ritucci, started
                                                        4
                                                             disciplining Jennifer without justification and acting unprofessionally toward her. Sandi wrote
                                                        5
                                                             Jennifer up falsely for allegedly violating Wells Fargo policy for developing a training manual
                                                        6
                                                        7    with confidential information, even though it had no confidential information in it. Sandi also

                                                        8                 • criticized Jennifer’s tone of voice as too friendly in an email,
                                                        9
                                                                          • excluded her from meetings,
                                                        10
                                                                          • required her to attend meetings then chastised her for attending those meetings,
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                        12                   and accused her of appearing bored at work.
                                                        13          38.      With each forced job transition, Wells Fargo not only expected Jennifer to work
               HOUK LAW FIRM, PLLC




                                                        14
                                                             at least 40 hours performing the new job duties, while continuing to perform the job duties of
                                                        15
                                                             the job that she had just left. In her first transfer, Jennifer asked her manager Sudhir if he could
                                                        16
                                                        17   ask Craig to stop giving Jennifer duties from her old job, but the expectation continued. The

                                                        18   period of overlap usually lasted between three to four weeks at a time.
                                                        19
                                                                    39.      Craig and Sandi were known to be part of a larger dysfunctional environment on
                                                        20
                                                             the Risk Management team. Another female coworker of Jennifer, Catherine Freeman, had
                                                        21
                                                        22   called Jennifer at 5:00am, crying and complaining about the harassing environment.

                                                        23          40.      To better her situation, Jennifer attempted to transfer or apply to different
                                                        24   departments within Wells Fargo. However, Wells Fargo denied over 25 of Jennifer’s
                                                        25
                                                             applications for transfers into new positions.
                                                        26
                                                        27
                                                        28
                                                                                                    Page 9 of 18
                                                               Case 2:21-cv-00830-JJT Document 1 Filed 05/10/21 Page 10 of 18



                                                                    41.       Due to the harassment, discrimination, and retaliation, in December 2019,
                                                        1
                                                        2    Jennifer self demoted into a position as an Operational Risk Consultant (Level 4), her current
                                                        3    position, with a substantial cut in pay and bonus and a less prestigious job title with lower
                                                        4
                                                             earning and promotion potential, to escape Sandi’s unprofessional behavior.
                                                        5
                                                                    42.       In February 2020, Jennifer was told that Sandi’s negative evaluation from the
                                                        6
                                                        7    previous review was unethical. Her manager, Joe, sat in on a call with Jennifer and Sandi to go

                                                        8    over the negative evaluation.
                                                        9
                                                                    43.       In March 2020 Wells Fargo provided Jennifer with a bonus that was about
                                                        10
                                                             $30,000 lower because of age, sex, and retaliation.
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                        12          44.       Wells Fargo’s refusal to give Jennifer work set her back in remaining CISA

                                                        13   certification compliant, so Jennifer had to seek projects on her own time to catch up. Not only
               HOUK LAW FIRM, PLLC




                                                        14   does Wells Fargo prefer that its ORCs are CISA certified, but companies with comparable open
                                                        15
                                                             position require the certification too. In fact, Wells Fargo stated that CISA-certified employees
                                                        16
                                                             would be given hiring preferences over those without a risk-based certification.
                                                        17
                                                        18                                             Relief Requested
                                                        19
                                                        20          45.        Based upon the foregoing, Plaintiff Bond requests judgment and orders granting
                                                        21   her the following relief against the Defendants:
                                                        22
                                                                                                       Count One:
                                                        23
                                                                                          Discrimination Based on Sex, Title VII
                                                        24                                       42 U.S.C. § 2000e-2(a)(2)
                                                        25          46.       Jennifer repeats and re-alleges each allegation of this complaint as if fully set forth
                                                        26
                                                             in this claim.
                                                        27
                                                        28
                                                                                                     Page 10 of 18
                                                               Case 2:21-cv-00830-JJT Document 1 Filed 05/10/21 Page 11 of 18



                                                                       47.    Jennifer performed her job duties satisfactorily as evidenced by several awards,
                                                        1
                                                        2    prestigious title of officer at Wells Fargo, a solid review from her current manager, and her high
                                                        3    salary.
                                                        4
                                                                       48.    Wells Fargo subjected Jennifer to discrimination and harassment because of sex,
                                                        5
                                                             including in the following ways: Jennifer’s immediate supervisors, Craig, Sandi, and Randy gave
                                                        6
                                                        7    Jennifer a negative evaluation; forced her to escalate the evaluation to HR without requiring the

                                                        8    same of her male coworker; regularly belittled her publicly; took away her work, giving her work
                                                        9
                                                             to a male coworker; regularly berated Jennifer in front of male peers; and over scrutinized and
                                                        10
                                                             micromanaged her work without treating males the same way; caused her a loss of about $55,000
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                             in lost bonuses in 2018 and 2019; forced her to self demote in August 2019 causing her to take
                                                        12
                                                        13   a position with lower pay scale, a less prestigious title, a lower amount of bonus pay.
               HOUK LAW FIRM, PLLC




                                                        14             49.    The unlawful employment practices complained of in the foregoing were and are
                                                        15
                                                             intentional.
                                                        16
                                                                       50.    The unlawful employment practices complained of in the foregoing paragraphs
                                                        17
                                                        18   were and are done with malice or with reckless indifference to the federally protected rights of

                                                        19   Jennifer.
                                                        20
                                                                       51.    As a direct and proximate result of the conduct of Wells Fargo, Jennifer is entitled
                                                        21
                                                             to compensatory damages. Jennifer is reasonably likely to incur more compensatory damages
                                                        22
                                                        23   in the future.

                                                        24             52.    The unlawful employment practices complained of were intentional.
                                                        25
                                                                       53.    The unlawful employment practices complained of were done with malice or with
                                                        26
                                                             reckless indifference to Jennifer’s federally protected rights.
                                                        27
                                                        28             54.    Jennifer seeks a judgment for the following:
                                                                                                    Page 11 of 18
                                                               Case 2:21-cv-00830-JJT Document 1 Filed 05/10/21 Page 12 of 18



                                                                            A.      A declaration that Wells Fargo violated Jennifer’s rights under Title VII;
                                                        1
                                                        2                   B.      For injunctive relief, including a permanent injunction prohibiting Wells

                                                        3                           Fargo from engaging in discrimination or retaliation under Title VII and
                                                        4
                                                                                    reinstatement to her previous position and removal of corrective action
                                                        5
                                                                                    from HR file;
                                                        6
                                                        7                   C.      Compensatory and general damages in an amount to be determined by

                                                        8                           the trier-of-fact and other relief to make whole Jennifer and affirmative
                                                        9                           relief necessary to eradicate the effects of Wells Fargo’s unlawful
                                                        10
                                                                                    practices.
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                                            D.      Punitive damages;
                                                        12
                                                        13                  E.      Back pay computed from the date of the discriminatory act until the date
               HOUK LAW FIRM, PLLC




                                                        14                          of final judgment; and
                                                        15
                                                                            F.      Her reasonable attorney’s fees and expert fees incurred herein, pursuant
                                                        16
                                                                                    to 42 U.S.C. § 1988 (b), (c), Federal Rule Civil Procedure 54(d)(2), and
                                                        17
                                                                                    Local Rule Civil Procedure 54.2; and
                                                        18
                                                        19                  G.      Her taxable costs incurred herein, pursuant to Federal Rule Civil
                                                        20                          Procedure 54(d)(1), Local Rule Civil Procedure 54.1, and 28 U.S.C. §
                                                        21
                                                                                    1920.
                                                        22
                                                        23                                           Count Two:
                                                                                         Discrimination Based on Age, ADEA
                                                        24                                         29 U.S.C. § 623(a)(1)
                                                        25
                                                        26          56      Jennifer repeats and re-alleges each allegation of this complaint as if fully set

                                                        27   forth in this claim.
                                                        28
                                                                                                    Page 12 of 18
                                                               Case 2:21-cv-00830-JJT Document 1 Filed 05/10/21 Page 13 of 18



                                                                    57      Jennifer is 54 years old, and Jennifer performed her job duties satisfactorily as
                                                        1
                                                        2    evidenced by several awards, prestigious title of officer at Wells Fargo, a solid review from her

                                                        3    current manager, and her high salary.
                                                        4
                                                                    58      Craig made ageist comments and gave negative evaluations to the oldest two
                                                        5
                                                             members of the team, Jennifer and Don, admitting he held them both to a higher standard
                                                        6
                                                        7    than the younger members of the group.

                                                        8           59      Wells Fargo subjected Jennifer to discrimination and harassment because of
                                                        9    age, including in the following ways: Jennifer’s immediate supervisors, Craig, Sandi, and Randy
                                                        10
                                                             gave Jennifer a negative evaluation; forced her to escalate the evaluation to HR without
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                             requiring the same of her male coworker; regularly belittled her publicly; took away her work,
                                                        12
                                                        13   giving her work to a male coworker; regularly berated Jennifer in front of male peers; and over
               HOUK LAW FIRM, PLLC




                                                        14   scrutinized and micromanaged her work without treating males the same way; caused her a
                                                        15
                                                             loss of about $55,000 in lost bonuses in 2018 and 2019; forced her to self demote in August
                                                        16
                                                             2019 causing her to take a position with lower pay scale, a less prestigious title, a lower
                                                        17
                                                             amount of bonus pay.
                                                        18
                                                        19          60      Wells Fargo’s unlawful employment practices were willful within the meaning
                                                        20   of the ADEA, 29 U.S.C. § 626(b).
                                                        21
                                                                    61      Jennifer requests Judgment against Wells Fargo as follows:
                                                        22
                                                                            A.     For a declaration that Wells Fargo violated Jennifer’s rights under the
                                                        23
                                                        24                         ADEA;

                                                        25
                                                                            B.     For injunctive relief, including a permanent injunction prohibiting Wells
                                                        26
                                                                                   Fargo from engaging in age discrimination, reinstatement to her previous
                                                        27
                                                                                   position, and removal of corrective action from HR file;
                                                        28
                                                                                                   Page 13 of 18
                                                               Case 2:21-cv-00830-JJT Document 1 Filed 05/10/21 Page 14 of 18




                                                        1
                                                        2                   C.      Lost wages, including back pay computed from the date of the

                                                        3                           discriminatory act until the date of final judgment, and benefits, and
                                                        4
                                                                                    unpaid overtime;
                                                        5
                                                                            D.      For interest on the above amounts at the highest legal rate from the date
                                                        6
                                                        7                           of Judgment until paid in full;

                                                        8                   E.      For liquidated damages;
                                                        9                   F.      For reasonable attorneys’ fees;
                                                        10
                                                                            G.      For all costs of suit; and
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                                            H.      For such other and further relief as is proper and just.
                                                        12
                                                        13
               HOUK LAW FIRM, PLLC




                                                                                                     Count Three:
                                                        14                       Retaliation for Complaining About Sex Discrimination
                                                                                                       42U.S.C. § 2000e-2(a)(2)
                                                        15
                                                        16          62      Jennifer repeats and re-alleges each allegation of this complaint as if fully set
                                                        17
                                                             forth in this claim.
                                                        18
                                                                    63      Jennifer performed her job duties satisfactorily as evidenced by several awards,
                                                        19
                                                        20   prestigious title of officer at Wells Fargo, a solid review from her current manager, and her

                                                        21   high salary.
                                                        22
                                                        23          64      Wells Fargo subjected Jennifer to retaliation, including in the following ways:
                                                        24   Jennifer’s immediate supervisors, Craig, Sandi, and Randy gave Jennifer a negative evaluation;
                                                        25
                                                             forced her to escalate the evaluation to HR without requiring the same of her male coworker;
                                                        26
                                                             regularly belittled her publicly; took away her work, giving her work to a male coworker;
                                                        27
                                                        28
                                                                                                   Page 14 of 18
                                                               Case 2:21-cv-00830-JJT Document 1 Filed 05/10/21 Page 15 of 18



                                                             regularly berated Jennifer in front of male peers; and over scrutinized and micromanaged her
                                                        1
                                                        2    work without treating males the same way; caused her a loss of about $55,000 in lost bonuses

                                                        3    in 2018 and 2019; forced her to self demote in August 2019 causing her to take a position
                                                        4
                                                             with lower pay scale, a less prestigious title, a lower amount of bonus pay.
                                                        5
                                                                    65      The unlawful employment practices complained of in the foregoing were and are
                                                        6
                                                        7    intentional.

                                                        8           66      The unlawful employment practices complained of in the foregoing paragraphs
                                                        9    were and are done with malice or with reckless indifference to the federally protected rights of
                                                        10
                                                             Jennifer.
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                                    67      As a direct and proximate result of the conduct of Wells Fargo, Jennifer is
                                                        12
                                                        13   entitled to compensatory damages. Jennifer is reasonably likely to incur more compensatory
               HOUK LAW FIRM, PLLC




                                                        14   damages in the future.
                                                        15
                                                                    68      The unlawful employment practices complained of were intentional.
                                                        16
                                                                    69      The unlawful employment practices complained of were done with malice or
                                                        17
                                                             with reckless indifference to Jennifer’s federally protected rights.
                                                        18
                                                        19          70      Jennifer seeks a judgment for the following:
                                                        20                  A. A declaration that Wells Fargo violated Jennifer’s rights under Title VII;
                                                        21
                                                                            B. For injunctive relief, including a permanent injunction prohibiting Wells
                                                        22
                                                                               Fargo from engaging in discrimination or retaliation under Title VII,
                                                        23
                                                        24                     reinstatement to her previous position, and removal of corrective action

                                                        25                     from HR file;
                                                        26
                                                        27
                                                        28
                                                                                                   Page 15 of 18
                                                               Case 2:21-cv-00830-JJT Document 1 Filed 05/10/21 Page 16 of 18



                                                                            C. Compensatory and general damages in an amount to be determined by the
                                                        1
                                                        2                       trier-of-fact and other relief to make whole Jennifer and affirmative relief

                                                        3                       necessary to eradicate the effects of Wells Fargo’s unlawful practices.
                                                        4
                                                                            A. Punitive damages;
                                                        5
                                                                            B. Back pay computed from the date of the discriminatory act until the date of
                                                        6
                                                        7                       final judgment; and

                                                        8                   C. Her reasonable attorney’s fees and expert fees incurred herein, pursuant to 42
                                                        9
                                                                                U.S.C. § 1988 (b), (c), Federal Rule Civil Procedure 54(d)(2), and Local Rule
                                                        10
                                                                                Civil Procedure 54.2; and
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                        12                  D. Her taxable costs incurred herein, pursuant to Federal Rule Civil Procedure

                                                        13                      54(d)(1), Local Rule Civil Procedure 54.1, and 28 U.S.C. § 1920.
               HOUK LAW FIRM, PLLC




                                                        14                                          Count Four:
                                                        15                     Retaliation for Complaining About Age Discrimination
                                                                                                  42 U.S.C. § 623(d)
                                                        16
                                                        17
                                                                    71      Jennifer repeats and re-alleges each allegation of this complaint as if fully set
                                                        18
                                                             forth in this claim.
                                                        19
                                                                    72      Jennifer performed her job duties satisfactorily as evidenced by several awards,
                                                        20
                                                        21   prestigious title of officer at Wells Fargo, a solid review from her current manager, and her
                                                        22   high salary.
                                                        23
                                                                    73      Wells Fargo subjected Jennifer to retaliation, including in the following ways:
                                                        24
                                                             Jennifer’s immediate supervisors, Craig, Sandi, and Randy gave Jennifer a negative evaluation;
                                                        25
                                                        26   forced her to escalate the evaluation to HR without requiring the same of her male coworker;

                                                        27   regularly belittled her publicly; took away her work, giving her work to a male coworker;
                                                        28
                                                                                                   Page 16 of 18
                                                              Case 2:21-cv-00830-JJT Document 1 Filed 05/10/21 Page 17 of 18



                                                             regularly berated Jennifer in front of male peers; and over scrutinized and micromanaged her
                                                        1
                                                        2    work without treating males the same way; caused her a loss of about $55,000 in lost bonuses

                                                        3    in 2018 and 2019; forced her to self demote in August 2019 causing her to take a position
                                                        4
                                                             with lower pay scale, a less prestigious title, a lower amount of bonus pay.
                                                        5
                                                                    74     Wells Fargo’s unlawful employment practices were willful within the meaning of
                                                        6
                                                        7    the ADEA, 29 U.S.C. § 626(b).

                                                        8           75     Jennifer requests Judgment against Wells Fargo as follows:
                                                        9
                                                                              A. For a declaration that Wells Fargo violated Jennifer’s rights under the
                                                        10
                                                                                   ADEA;
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                                               B. For injunctive relief, including a permanent injunction prohibiting Wells
                                                        12
                                                                                   Fargo from engaging in age discrimination, reinstatement to her previous
                                                        13
               HOUK LAW FIRM, PLLC




                                                                                   position, and removal of corrective action from HR file;
                                                        14
                                                                               C. Lost wages, including back pay computed from the date of the
                                                        15
                                                                                   discriminatory act until the date of final judgment, and benefits, and
                                                        16
                                                                                   unpaid overtime;
                                                        17
                                                                              D. For interest on the above amounts at the highest legal rate from the date
                                                        18
                                                        19                         of Judgment until paid in full;

                                                        20                    E. For liquidated damages;

                                                        21                     F. For reasonable attorneys’ fees;

                                                        22                    G. For all costs of suit; and

                                                        23                  H.     For such other and further relief as is proper and just.

                                                        24                 WHEREFORE, Jennifer prays for the following relief:

                                                        25
                                                                    1.     For a declaration that Wells Fargo violated Jennifer’s rights under Title VII and
                                                        26
                                                        27   the ADEA;

                                                        28
                                                                                                  Page 17 of 18
                                                               Case 2:21-cv-00830-JJT Document 1 Filed 05/10/21 Page 18 of 18



                                                                    2.      For injunctive relief, including a permanent injunction prohibiting Wells Fargo
                                                        1
                                                        2    from engaging in discrimination or retaliation under Title VII or ADEA, reinstatement to her

                                                        3    previous position, and removal of corrective action from HR file;
                                                        4
                                                                    3.      All relief available under the statutes and common laws asserted in this case.
                                                        5
                                                                    4.      For compensation for past non-pecuniary losses resulting from the unlawful
                                                        6
                                                        7    practices under Title VII;

                                                        8           5.      For liquidated damages;
                                                        9           6.      For interest on the above amounts at the highest legal rate from the date of
                                                        10
                                                             Judgment until paid in full;
1050 East Southern Avenue, Suite A-3, Tempe, AZ 85282




                                                        11
   Telephone: 480.569.2377 - Fax: 480.569.2379




                                                                    7.      For Compensatory and general damages in an amount to be determined by the
                                                        12
                                                        13   trier-of-fact and other relief to make whole Jennifer and affirmative relief necessary to
               HOUK LAW FIRM, PLLC




                                                        14   eradicate the effects of Wells Fargo’s unlawful practices.
                                                        15
                                                                    8.      Lost wages, including back pay computed from the date of the discriminatory
                                                        16
                                                             act until the date of final judgment, and benefits;
                                                        17
                                                                    9.      For punitive damages;
                                                        18
                                                        19          10.     For reasonable attorneys’ fees;
                                                        20          11.     Taxable costs.
                                                        21
                                                                   12.      All other relief the court shall deem is just.
                                                        22
                                                             Respectfully submitted this 10th day of May, 2021.
                                                        23
                                                        24                                               THE HOUK LAW FIRM

                                                        25
                                                                                             By    /s/ Christopher R. Houk
                                                        26                                         Christopher R. Houk
                                                        27                                         Attorney for Plaintiff

                                                        28
                                                                                                   Page 18 of 18
